internal_revenue_service number release date index number ------------------------------------------------------------ ------------------------------ ------------------------------------------------------------ ---------------------------------- --------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-137630-06 date date grantors trust trust trust trust ----------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------- ----------------------- ----------------------- ----------------------- ----------------------- -------------------------------------------------------------------------------------------- ------------------ date grandchild ------------------------------------------- grandchild ------------------------------------------------ grandchild -------------------------------------------- grandchild ----------------------------- trust date date date date trustee trustee state trustee ----------------------- -------------------------- ------------------ ------------------------- ----------------------- ------------------------------------ -------------------------- ------------- -------------------- dear -------------------- plr-137630-06 this letter responds to your letter dated date requesting that the proposed modifications to trust will not cause certain trusts to lose their status as exempt from the generation-skipping_transfer gst tax grantors created trust trust trust and trust collectively the grandchildren’s trusts on date the grandchildren’s trusts have identical trust terms except for the identity of the primary beneficiary trust is for the benefit of grandchild and her lineal_descendants trust is for the benefit of grandchild and her lineal_descendants trust is for the benefit of grandchild and her lineal_descendants trust is for the benefit of grandchild and her lineal_descendants grantors created trust on date for the benefit of their great-grandchildren the provisions of the trusts governing trustee succession were modified by court order on date on date trust was reformed to conform with the grantors’ intentions regarding accumulation and distribution of income for the benefit of the trust beneficiaries on date the service ruled that the reformation of trust would not cause trust to lose its status as exempt from the gst tax the service further ruled that the reformation would not cause any party to be subject_to income or gift_tax date date and date are before date date and date are after date trustee and trustee currently serve as trustees of trust trust trust trust and trust the taxpayer represents that trust trust trust trust and trust were irrevocable on date and no additions actual or constructive have been made to any of the trusts after date the trustees propose to modify various administration provisions of the trusts paragraph of the each trust agreement as amended on date provides that there shall be at least two co-trustees either individual or corporate trustee and any co-trustee who is a lineal descendant of the grantors shall have the right to appoint his or her successor after reaching thirty-five years of age each grandchild has the right to become a co-trustee or appoint a co-trustee and successors if there are more than three co-trustees serving a majority may remove any co-trustee who is not a lineal descendant of the grantors trustee may remove any co-trustee other than a grandchild of the grantors or a co-trustee appointed by a grandchild of the grantors if there are not at least two co-trustees a successor co-trustee shall be named by a co- trustee who is a lineal descendant of the grantors if there is none a successor shall be named by the co-trustee and a majority of the then adult income beneficiaries and the guardians of any other income beneficiaries paragraph of each trust will be replaced with a new paragraph the new paragraph a will provide that the current co-trustees shall be trustee and trustee collectively current co-trustees if either current co-trustee becomes unwilling or plr-137630-06 unable to serve the remaining current co-trustee and the independent_trustee shall serve as co-trustees and thereafter there shall be an independent_trustee serving at all times if neither current co-trustee is willing and able to serve the successor co- trustees shall be the independent_trustee and those of the grantors’ grandchildren who are willing and able to serve and thereafter there shall be at least three co-trustees serving at all times one of whom shall be the independent_trustee and the rest of whom shall be referred to as other trustees the new paragraph b shall provide that at any time both current co-trustees are serving the eligible voters by a vote of at least of the eligible votes shall have the power to remove either acting current co-trustee at any time that only one current co-trustee is serving the eligible voters shall have the power to remove that acting current co-trustee with a vote of at least of the eligible votes the new paragraph c shall provide that each other trustee shall have the power to designate his or her immediate successor unless that other trustee is removed by the eligible voters pursuant to paragraph d except as otherwise provided in paragraph d if an other trustee becomes unwilling or unable to serve and no successor designated by that other trustee is willing and able to serve the remaining co-trustees may but are not required to appoint a successor other trustee to fill that vacancy if at least two other trustees are then serving or shall be required to appoint a successor other trustee if the vacancy would result in fewer than two other trustees serving in the event that fewer than two other trustees are serving and the vacancy is not filled as provided in the preceding provisions of paragraph c that vacancy may be filled by a successor other trustee appointed by the eligible voters by a vote of at least of the eligible votes in the event that fewer than two other trustees are serving and the vacancy is not filled as provided in the preceding provisions of paragraph c a successor other trustee shall be selected by a court of competent jurisdiction all trusts created under the trust agreements that hold interests in the same family business shall have the same other trustees the new paragraph d shall provide that the eligible voters by a vote of at least shall have the power to remove any acting other trustee if the removal would reduce the number of other trustees below two the eligible voters may not remove the other trustee unless they appoint a successor other trustee by a vote of at least of the eligible voters at any time that two or more other trustees are serving the eligible voters by a vote of at least may appoint one or more additional other trustees to serve with the co-trustees the new paragraph e shall provide that the original independent_trustee will be trustee if trustee or any successor independent_trustee is or becomes unwilling or unable to serve and if the remaining current co-trustee is serving the remaining current co-trustee shall select a successor independent_trustee except as otherwise provided each independent_trustee shall have the power to designate his or her immediate plr-137630-06 successor if an independent_trustee fails to name a successor the other trustees who are then serving shall appoint a successor independent_trustee if the other trustees fail to appoint a successor the eligible voters by a vote of at least may appoint a successor independent_trustee if the eligible voters fail to appoint a successor a court of competent jurisdiction shall appoint a successor independent_trustee no person who is a_related_or_subordinate_party as defined in sec_672 of the code with respect to any income_beneficiary of trust trust trust trust or trust shall be eligible to serve as an independent_trustee the new paragraph f shall provide that at any time that an independent_trustee other than trustee is serving with the remaining current co-trustee the remaining current co-trustee shall have the power to remove that independent_trustee and to appoint a successor independent_trustee at any time that trustee is serving as the independent_trustee with the remaining current co-trustee or at any time that neither current co-trustee is serving the eligible voters by a vote of at least shall have the power to remove the independent_trustee and to appoint a successor the new paragraph g shall provide that the eligible votes shall be determined in the following manner trustee and trustee shall each be entitled to three votes each living grandchild of the grantors shall be entitled to one vote the descendants of each grantors’ grandchild who is then deceased and survived by descendants collectively shall be entitled to one vote which shall be allocated among those descendants who shall be permitted to cast their votes independently and shall not be required to vote as a block by right of representation for purposes of the preceding provisions of this paragraph any person who has resigned as an eligible voter is incapacitated or is a minor shall be treated as if he or she were deceased the new paragraph n shall provide that except as otherwise provided if there are two co-trustees serving all decisions shall be unanimous and if more than two co- trustees are serving the decision of the majority shall control if a trustee is prohibited under the terms of the trust agreement from exercising any power authority or discretion that power authority or discretion shall be exercisable by any co-trustees who are not so prohibited or if there are none shall not be exercisable the new paragraph t shall provide that no trustee shall exercise any power authority or discretion otherwise granted to the trustees in the trust agreement if that power authority or discretion would cause that trustee to be treated as having a general_power_of_appointment under sec_2041 of the code any power authority or discretion that a trustee is prohibited from exercising pursuant to the provisions of this paragraph shall be exercisable by any acting trustees who are not so prohibited or if there are none shall not be exercisable the trusts’ assets consist of bank accounts and ownership_interest in a limited_liability_company that manages farming enterprises commercial real_estate and stock plr-137630-06 portfolios the trustees also propose to modify certain trust provisions relating to the trustees’ powers and duties in connection with managing the limited_liability_company the provisions allow trustees to serve in management positions in the limited_liability_company and protect against liability for management decisions except in the case of gross negligence bad faith or reckless indifference the proposed modifications further permit amendments to the trust agreements with respect to the provisions relating to the management of the limited_liability_company and the exculpation of the trustees by a vote of of the eligible voters the eligible voters are not authorized to change any other terms of the trusts or to retroactively increase a trustee’s liability sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 defines the term generation-skipping_transfer as a taxable_distribution a taxable_termination and a direct_skip under b a of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations the generation-skipping_transfer_tax provisions do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 that was irrevocable on date however this exemption does not apply if additions actual or constructive are made to the trust after date sec_26_2601-1 of the generation-skipping_transfer_tax regulations provides that any trust in existence on date will be considered an irrevocable_trust except as provided in sec_26_2601-1 or c which relate to property includible in a grantor’s gross_estate under sec_2038 and sec_2042 sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 or hereinafter referred to as an exempt trust will not cause the trust to lose its exempt status in general unless specifically provided otherwise the rules contained in sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes unless specifically noted the rules do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust including a trustee distribution settlement or construction that does not satisfy sec_26_2601-1 b or c by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter if the modification plr-137630-06 does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust sec_26_2601-1 provides that for purposes of this section a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a gst transfer or the creation of a new gst transfer to determine whether a modification of an irrevocable_trust will shift a beneficial_interest in a_trust to a beneficiary who occupies a lower generation the effect of the instrument on the date of the modification is measured against the effect of the instrument in existence immediately before the modification if the effect of the modification cannot be immediately determined it is deemed to shift a beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification a modification that is administrative in nature that only indirectly increases the amount transferred for example by lowering administrative costs or income taxes will not be considered to shift a beneficial_interest in the trust in addition administration of a_trust in conformance with applicable local law that defines the term income as a unitrust_amount or permits a right to income to be satisfied by such an amount or that permits the trustee to adjust between principal and income to fulfill the trustee’s duty_of impartiality between income and principal beneficiaries will not be considered to shift a beneficial_interest in the trust if applicable local law provides for a reasonable apportionment between the income and remainder beneficiaries of the total return of the trust and meets the requirements of sec_1_643_b_-1 of the income_tax regulations in the present case trust trust trust trust and trust are considered irrevocable because neither sec_2038 nor sec_2042 apply and each trust was irrevocable as of date in addition there have been no actual or constructive additions made to either trust since date accordingly trust trust trust trust and trust are exempt from gst tax the proposed modifications to trust trust trust trust and trust are administrative in nature and do not shift a beneficial_interest in any trust to any beneficiary who occupies a lower generation than the person or persons who hold the beneficial_interest prior to the modifications in addition the proposed modifications do not extend the time for vesting of any beneficial_interest beyond the period provided for in the original trust agreements thus the proposed modifications of trust trust trust trust and trust will not constitute an addition to any of the trusts will not cause any of the trusts to lose their exempt status under b a of the tax_reform_act_of_1986 and sec_26_2601-1 and will not subject distributions from any of the trusts to the gst tax plr-137630-06 except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer’s representatives sincerely melissa c liquerman melissa c liquerman senior technician reviewer branch passthroughs special industries cc
